Citation Nr: 0946478	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-40 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to December 15, 
1995, for the grant of service connection for schizophrenia, 
paranoid type, and depressive disorder.

2.  Entitlement to an effective date prior to December 15, 
1995, for entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A. § Chapter 35 (DEA).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2006 and October 2007 rating decisions 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The February 2006 rating decision granted service connection 
for schizophrenia, paranoid type and assigned an initial 
evaluation of 50 percent, effective from December 15, 1995.  
In June 2006, the increased the initial 50 percent rating to 
100 percent, effective from December 15, 1995, the effective 
date of service connection.  In light of the assignment of a 
schedular 100 percent rating, basic eligibility for DEA was 
established, also effective from December 15, 1995, the 
effective date of service connection.  The Veteran 
subsequently disagreed with the effective date for the 
entitlement to DEA benefits, and perfected his appeal as to 
the claim of an earlier effective date for the grant of 
service connection for schizophrenia, paranoid type, and 
depressive disorder.  


FINDINGS OF FACT

1.  The Veteran's VA Form 21-526, Application for 
Compensation or Pension, received at the RO on November 30, 
1982, was clearly and unmistakably a claim of service 
connection for migraine headaches only, and in no way 
included a claim of service connection for a nervous 
disorder, schizophrenia, psychotic reaction, or any other 
psychiatric disability.  

2.  The Veteran's VA Form 21-526, Application for 
Compensation or Pension, received at the RO on September 26, 
1989, was clearly and unmistakably a claim for non-service 
connected pension, and not a claim for service connection.  

3.  In a November 1989 rating decision, entitlement to non-
service connected pension was denied because the Veteran's 
disabilities, including schizophrenia, schizo-affective type, 
were not found to be permanently and totally disabling for 
pension purposes; and the Veteran was not considered 
unemployable based on age, education and degree of 
disability.  Notice of this decision was sent to the Veteran 
one week later, on November 20, 1989.

4.  On December 12, 1989, the Veteran submitted medical 
evidence to the RO showing unemployability along with a 
handwritten statement requesting the RO to accept the medical 
evidence "to support my request for reopening of disability 
claim due to a psychiatric condition."  This pension claim 
was denied in an unappeased May 1990 rating decision.  

5.  On December 15, 1995, the RO received the Veteran's 
original claim of service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, paranoid 
type; no communication that could be construed as a claim, 
formal or informal, of service connection for a nervous 
disorder, schizophrenia, depressive disorder, or any other 
psychiatric disability was received at the RO prior to 
December 15, 1995.  

6.  In a February 2006 rating decision, service connection 
for schizophrenia, paranoid type and depressive disorder was 
granted, effective from December 15, 1995; and an October 
2007 rating decision established entitlement to a 100 percent 
rating for the service-connected schizophrenia, paranoid type 
and depressive disorder, effective December 15, 1995.

7.  Basic eligibility for entitlement to DEA benefits is not 
established prior to December 15, 1995 because the Veteran 
was not determined to be permanently and totally disabled due 
to service-connected disabilities prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to December 15, 1995, for the grant of service 
connection for schizophrenia, paranoid type, and depressive 
disorder have not been met.  U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2009).

2.  The criteria for the assignment of an effective date 
prior to December 15, 1995 for entitlement to DEA under 38 
U.S.C. Chapter 35 have not been met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. §§ 3.807, 4.15, 21.3021 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from his disagreement with the 
effective dates following the grants of VA benefits.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Further, because the application of 
the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

I.  Effective date-service connection

The Veteran seeks an effective date prior to December 15, 
1995 for the grant of service connection for the 
schizophrenia, paranoid type, and depressive disorder.  The 
Veteran, via his attorney-representative, essentially asserts 
that the Veteran has a pending claim of service connection 
for a nervous disorder that was never finally adjudicated 
dating back to September 1989.  As a result, the Veteran 
contends that the proper effective date for the grant of 
service connection for schizophrenia, paranoid type and 
depressive disorder should be September 26, 1989.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  The mere presence of medical evidence of a 
disability does not constitute a claim; rather, the Veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim; such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.

A claim for pension may be considered to be a claim for 
compensation.  38 C.F.R. § 3.151(a).  At the same time, VA is 
not required by law to treat a veteran's claim for pension as 
a claim for compensation, particularly where the Veteran 
specifically identifies the benefit sought.  See Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997) (no evidence of intent to 
claim service connection within veteran's non-service-
connected pension claim).

Historically, service connection for schizophrenia, paranoid 
type and depressive disorder was granted pursuant to a 
February 2006 rating decision.  An effective date of December 
15, 1995 was assigned based on the date on which the RO 
received the Veteran's initial claim of service connection 
for schizophrenia.  

The Veteran's attorney-representative argues, however, that 
an effective date prior to December 15, 1995, is warranted 
for the grant of service connection because he contends that 
the Veteran has a pending appeal that has remained 
unadjudicated since December 1989.  As explained hereinbelow, 
the claim to which the attorney-representative refers is 
clearly one for non-service connected pension benefits, not a 
claim of service connection.

Historically, the Veteran served on active duty from June 
1974 to June 1977.  On November 30, 1982, the Veterans 
Service Center at the VA Medical Center in Tuskegee, Alabama, 
received a VA Form 21-526, Veteran's Application for 
Compensation or Pension from the appellant.  The Veteran 
listed migraine as the sickness/disease for which he was 
claiming disability compensation, and indicated that the 
disability began in 1975.  The form also indicated that the 
Veteran was treated during service for migraine headaches in 
1975 at the U.S. Army hospital in Fort Meade, Maryland.  The 
claim form also noted that the Veteran had been hospitalized 
since November 29, 1982 at the VA Medical Center in Tuskegee, 
Alabama.  The form was received at the RO on December 2, 
1982.  Although the record contains a copy of the Veteran's 
VA discharge summary from February 1983 showing that he was 
hospitalized from November 29, 1982 to February 10, 1983, and 
that he suffered a brief reactive psychosis, there is no 
indication that the Veteran intended this discharge summary 
as an informal claim of service connection for an acquired 
psychiatric disorder.  Moreover, in a March 1983 VA request 
for records, only migraine headaches was listed as the 
alleged disease or injury for which the Veteran was claiming 
benefits at that time.  In an April 1983 rating decision, 
service connection for migraine headaches was denied.  The 
Veteran did not timely appeal that determination and it 
became final.

The Veteran's attorney-representative, in a March 2009 
letter, argues that the Veteran's November 1982 claim was a 
claim for "migraine headaches associated with his nervous 
disorder."  There is no basis on which to support that 
theory.  Based on the evidence in the record, the November 
1982 claim was clearly one of service connection for migraine 
headaches; and, the February 1983 VA discharge summary does 
reflect that the Veteran suffered an acute psychotic 
reaction; however, there is absolutely no evidence to support 
the attorney-representative's assertion that the Veteran's 
claim of service connection for migraine headaches in any way 
included a claim of service connection for an acquired 
psychiatric disorder, to include a nervous disorder, 
schizophrenia, or the like.  The attorney representative does 
not point to any evidence to support his theory, nor is any 
evidence shown in the record.  

The next communication received from the Veteran was a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, received at the RO on September 26, 1989.  In 
contrast to the 1982 claim for service-connected 
compensation, the September 1989 claim was clearly and 
unmistakably a claim for non-service connected pension.  On 
the September 1989 claim form, the Veteran listed a nervous 
disorder as the sickness, disease, or injury for which his 
claim was being made, and indicated that it began in 1981.  
There is simply no indication that the Veteran intended to 
claim service connection for any disability at that time.  
Rather, the record reflects that the Veteran was specifically 
claiming that he had been diagnosed with schizophrenia since 
1981, and was unable to work as a result.  On the Veteran's 
VA Form 21-526, he specifically indicated that he was 
claiming "non-service connection."  Moreover, and in 
addition to explicitly noting his intent to claim non-service 
connection, there are other obvious indications on the claim 
form supporting the position that the September 1989 claim 
was unequivocally one of pension, and not one of service-
connected disability compensation.  For example, the Veteran 
left blank that portion of the application that need not be 
completed unless the claim is for compensation for a 
disability incurred in service (dates and locations of 
treatment for disabilities during service).  Second, the 
Veteran filled out that portion of the application pertaining 
to net worth - the portion of the application to be filled 
out only when applying for non-service connected pension.  
Thus, it is clear that the September 1989 claim was a claim 
for non-service connected pension, only, and did not include 
a claim of service connection.  

The Veteran's pension claim was denied in a November 1989 
rating decision, on the basis that the Veteran's disabilities 
did not render him permanently and totally disabled, and 
unemployable.  The Veteran was provided notice of this 
decision in November 1989.  The notice letter explained to 
the Veteran that his claim for payment of disability benefits 
could not be granted because the evidence did not establish 
that his disabilities were severe enough to prevent 
substantially gainful employment.  The notice further stated 
that if his disabilities increased in severity to a point 
where they prevented substantially gainful employment, then 
the Veteran should send in medical evidence and a VA Form 21-
527 (Income Net Worth and Employment Statement) at that time.  

On December 12, 1989, the Veteran did just that; he submitted 
a VA Form 21-527 (Income Net Worth and Employment Statement) 
and a VA medical record dated October 27, 1989 which included 
a physician's statement that the Veteran suffered with 
chronic schizophrenia and was unable to work.  In an 
accompanying VA Form 21-4138, Statement in Support of Claim, 
the Veteran stated, "Please accept the attached as evidence 
to support my request for reopening of disability claim due 
to a psychiatric condition."  

A VA examination was conducted in February 1990; however, the 
Veteran's pension claim was again denied pursuant to a 
confirmed rating decision issued in May 1990.  The Veteran 
was provided notice of this decision and his procedural and 
appellate rights in a June 1, 1990 letter.  The letter 
specifically explained that the Veteran was not entitled to 
disability pension because his disabilities were not severe 
enough to prevent gainful employment.  The Veteran was also 
informed that he could reopen this claim at any time if his 
physical condition became worse by sending in medical 
evidence.  

The next communication from the Veteran was his initial claim 
of service connection for schizophrenia, received at the RO 
on December 15, 1995.  After initial denials by the RO, the 
Board, and multiple appeals to the Court of Appeals for 
Veterans Claims (Court), the Veteran's December 1995 claim of 
service connection for schizophrenia, paranoid type and 
depressive disorder was granted in a February 2006 rating 
decision.  An effective date of December 15, 1995 was 
assigned for the grant of service connection, the date on 
which the RO received the Veteran's initial claim of service 
connection.  December 15, 1995, is the earliest possible 
effective date because at no time prior to this date did the 
Veteran file a claim of service connection for a psychiatric 
disability, and the Veteran's claim for a psychiatric 
disability was not filed within one year after discharge from 
service.  Because the Veteran's initial claim of service 
connection for a psychiatric disability was not filed within 
a year following discharge from service, the earliest 
possible effective date for the grant of service connection 
for a psychiatric disability is the date on which the initial 
claim of service connection was received at the RO.  As 
explained in detail above, that date is December 15, 1995, 
and no earlier.  

Nevertheless, the Veteran and his attorney-representative 
maintain that the Veteran's December 1989 claim to reopen 
should have been considered a timely NOD with the November 
1989 rating decision, and not a claim to reopen, because 
additional evidence was submitted during the one-year period 
following issuance of the November 1989 rating decision.  In 
so arguing, the Veteran's attorney relies on Jennings v. 
Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) to support his 
position.  

In Jennings, the Court noted that the current statutory and 
regulatory scheme, while more procedurally detailed, 
similarly provides that claimants have one year in which to 
appeal an RO decision denying service connection, and that 
new evidence received prior to the expiration of that one-
year time period (or, if an appeal already has been taken, 
prior to the appellate decision) is to be considered as 
having been filed in connection with the original claim.  See 
38 U.S.C. § 7105(b)(1), (c) (providing one year in which to 
file a notice of disagreement, after which time the RO 
decision becomes final); 38 C.F.R. § 3.156(b).

Accordingly, in Jennings, the Court held that a claim becomes 
final and subject to a motion to reopen only after the period 
for appeal has run.  Any interim submissions before finality 
must be considered by the VA as part of the original claim.  
Jennings v. Mansfield, 509 F.3d 1362 (2007).  

The framework discussed in Jennings is not relevant to the 
case at hand.  In the instant case, it does not matter how 
the Veteran's December 1989 action should be interpreted; 
i.e. whether it should have been considered a claim to 
reopen, or whether it should have been considered an NOD to 
the November 1989 decision, because the earlier 1989 claim 
was not a claim of service connection.  It is certainly 
undisputed that the Veteran submitted additional medical 
evidence within the one-year period following the issuance of 
the November 1989 rating decision; however, that decision 
denied entitlement to non-service connected pension, not 
service connection.  Thus, regardless of whether the RO 
should have considered the Veteran's November 1989 decision 
to have been appealed, or whether the RO correctly, or 
incorrectly, readjudicated the claim based on the newly 
submitted evidence and issued another rating decision in May 
1990, the fact remains that the underlying claim in 1989 was 
one of pension, and not service connection.  Thus, any claim 
in 1989 has no bearing on the Veteran's initial claim of 
service connection for schizophrenia, received at the RO in 
December 1995.  

Furthermore, there is absolutely no evidence to support the 
Veteran's attorney-representative's belief that the Veteran's 
claim of service connection for migraine headaches received 
in 1982, somehow implicitly included a claim of service 
connection for psychiatric disability simply because the 
Veteran was hospitalized at the time he submitted his claim 
of service connection for migraine headaches and happened to 
suffer an acute psychotic reaction during that a 
hospitalization.  Although any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim; such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155.  In this case, there was 
no indication that the Veteran was seeking service connection 
for a psychiatric condition prior to December 15, 1995.  

The Veteran's attorney-representative also maintains that the 
Veteran's 1982 and 1989 claims were essentially ambiguous, 
and as a result, VA has a duty to construe them in a 
sympathetic manner and grant all possible benefits.  The 
Board disagrees.  In every case, the Veteran has clearly and 
unmistakably specified the benefits sought in his claim 
forms, and there is simply no communication from the Veteran 
which can be construed as a claim for service connection for 
a psychiatric disability, variously claimed as a nervous 
disorder and schizophrenia) prior to December 15, 1995.  See 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  

In this case, the effective date of the grant of service 
connection for schizophrenia, paranoid type and depressive 
disorder with a 100 percent scheduler rating is December 15, 
1995, the date on which the Veteran's initial claim of 
service connection for a psychiatric disability was received.  
There is no legal basis on which to assign an effective date 
prior to the date of claim in this case.  

II.  Effective Date - DEA

The Veteran seeks an effective date prior to December 15, 
1995, for eligibility for DEA under 38 U.S.C. Chapter 35.  
For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 
U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are 
other avenues through which basic eligibility may be granted; 
however, they involve factors not applicable here, e.g., the 
death of the veteran or if the veteran is currently on active 
duty.  Id.

Here, in October 2007, the RO assigned an initial 100 percent 
rating for the service-connected schizophrenia, paranoid type 
and depressive disorder, with an assigned effective date of 
December 15, 1995, the effective date of service connection.  
Thus, the Veteran does not meet the criteria for a permanent 
and total disability rating for compensation purposes prior 
to December 15, 1995.  As such, an effective date prior to 
December 15, 1995 is not assignable.  Since eligibility for 
DEA under 38 U.S.C. Chapter 35 is predicated on the finding 
of a permanent total service-connected disability in this 
case, the effective date of such DEA eligibility cannot 
precede the effective date of service connection, i.e., 
December 15, 1995.

The Veteran has been found to be permanently and totally 
disabled, as explained by the RO in the October 2007 rating 
decision.  This determination was made as a direct 
consequence of the award of an 100 percent schedular rating 
for schizophrenia, paranoid type and depressive disorder.  As 
the claim for an earlier effective date for the grant of 
service connection is denied, the claim for an earlier 
effective date for the award of DEA must also be denied by 
operation of law as, here, it is predicated on the grant of 
service connection and assignment of the 100 percent 
scheduler rating effective on the effective date of service 
connection..  The law is dispositive of the issue, and the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

An effective date prior to December 15, 1995 for the grant of 
service-connection for schizophrenia, paranoid type and 
depressive disorder, is denied.  

An effective date prior to December 15, 1995 for DEA benefits 
is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


